



Exhibit 10.2


FIRST AMENDMENT TO


ERIE INDEMNITY COMPANY


DEFERRED STOCK PLAN FOR OUTSIDE DIRECTORS


(As Amended and Restated as of July 29, 2015)


WHEREAS, Erie Indemnity Company (the “Company”) maintains the Erie Indemnity
Company Deferred Stock Plan for Outside Directors under an amendment and
restatement effective July 29, 2015 (the “Plan”);


WHEREAS, the Plan provides that the Company may amend the Plan; and


WHEREAS, the Company desires to amend the Plan as hereinafter set forth. The
purpose of this Amendment is to provide for ad hoc share credits as may be
determined by the Board of Directors of the Company. The provisions of this
Amendment shall be effective January 1, 2016. Words and phrases used herein with
initial capital letters which are defined in the Plan are used herein as
defined.


NOW, THEREFORE, the Company hereby amends the Plan as follows:


A new section shall be added to Article Four of Appendix B immediately following
Section 4.5 thereof and such new section shall read as follows:


4.6
AD HOC SHARE CREDIT



With respect to any given Board Tenure Year, the Board may in its discretion
decide to provide an ad hoc share credit on behalf of some or all Outside
Directors. Such ad hoc share credit made to the Deferred Stock Account of a
given Outside Director shall be equal to the quotient obtained by dividing a
cash amount determined by the Board by the closing price of Common Stock on the
effective date or dates of such ad hoc share credit, as determined by the




--------------------------------------------------------------------------------





Board. Unless otherwise determined by the Board, a Participant’s interest in the
ad hoc share credit made in any given Board Tenure Year shall vest in accordance
with the vesting schedule applicable to Annual Share Credits made in the same
Board Tenure Year.




* * * * * * *


Executed at Erie, Pennsylvania this 31st day of March, 2016, effective as of
January 1, 2016.




ERIE INDEMNITY COMPANY




By: /s/ Sean J. McLaughlin    
Sean J. McLaughlin


Executive Vice President
Title: and General Counsel    






ATTEST:


/s/ Brian Bolash            


15/RET/Outside Directors Plan/First Amend Outside Dir.doc


2

